Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

              APPLICANT’S ELECTION
Applicants’ election with traverse of Group I (claims 1-7, 9 and 11; drawn to a method of performing experimental evolution on at least one fluidic microbial culture) in the reply filed on 21 June 2021 is acknowledged. The Applicant argues the Ho reference does not teach increasing the amount of stress applied to the at least one microbial culture in response to the increased fitness. As set forth below, Blaby et al. teach increasing stress applied to a microbial culture in response to the increased fitness of said culture
The requirement is still deemed proper and is therefore made FINAL. Claims 15-16, 18-23, 25 and 42-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

CLAIMS UNDER EXAMINATION
                 Claims 1-7, 9 and 11 have been examined on their merits.

        PRIORITY
   Provisional Application 62/460,121, filed on 17 February 2017, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “increasing the amount of stress applied to the at least one microbial culture in response to the increased fitness of the at least one microbial culture”. The phrase “the increased fitness” lacks antecedent basis. It is unclear what the Applicant is referring to. It is unclear if the Applicant is referring to the “culture fitness function”, or something else. Appropriate correction is required. Claims 2-7, 9 and 11 are included in this rejection because they depend on claim 1.

Claim 1 recites “wherein fitness is calculated in real-time”. It is unclear if “fitness” is referring to the “culture fitness function”, “the increased fitness”, or something else. Appropriate correction is required. Claims 2-7, 9 and 11 are included in this rejection because they depend on claim 1.

Claim 1 recites “increasing the amount of stress applied” to the microbial culture. Examiner notes the claim only recites subjecting the culture to a “stress ramp function”, 

Claim 1 recites one or more “microbial culture”. Claim 9 recites the one or more microbial culture comprises:
an archaea, a bacterium, a fungi, a protista, a microbial merger or symbiont, and/or a planarian;
a suspension of mammalian cells, plant cells, or insect cells; or
a combination thereof
As written, the claim is interpreted to mean the microbial culture can be any of the recited cell types. The claim recites cells that are not microbes (i.e., mammalian cells; insect cells). It is unclear if claim 9 is intended to mean the microbial culture of claim 1 is a mixture that can contain microbes in addition to other cells, such as mammalian cells, or if the claim means mammalian cells are microbial cells. Examiner notes a mammalian cell does not further limit the microbial cell recited in claim 1. Appropriate clarification is required.
Claim 11 recites “the microbial suspensions”. There is a lack of antecedent basis for microbial suspensions in claim 1. It is unclear if the Applicant is referring to the microbial cultures, or something different. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaby et al. (Experimental Evolution of a Facultative Thermophile from a Mesophilic Ancestor. Applied and Environmental Microbiology 2012; 78(1) pages 144-155).

The Instant Specification discloses “as used herein, the term “stress ramp function” refers to an input that applies stress on microbial growth or health” ([0082]). The Instant Specification “as used herein, a “culture fitness function” refers to an output that is indicative of microbial growth or health” ([0082]).The phrase “overlaid on top of a culture fitness function” is broadly interpreted to mean there is some type of relationship between the a) stress ramp function and b) culture fitness function. For the purposes of examination, the claim is interpreted to comprise 1) exposing the at least one microbial culture to any input that applies stress and has a relationship to an output that is indicative of microbial growth or health; and 2) increasing any stress in response to any fitness of the culture that is calculated in real-time.

Escherichia coli MG1655)” (Abstract). The art explicitly teaches the Evolugator allows maintenance of “continuous cultures” (first paragraph of Discussion section on page 151). The art discloses the Evolugator uses tubing filled with medium to create growth chambers (page 146, left column; second sentence of “Experimental evolution” section). Because the Evolugator uses a growth chamber medium, it is interpreted to be a fluidic system. Therefore Blaby is interpreted to teach a method of experimental evolution of at least on microbial culture (E. coli) in a fluidic, continuous culture system. Figure 1 discloses a graphical depiction of the adaption process. The top panel shows the temperature of the Evolugator culture chamber as a function of time (days) for a 12 day window of the experiment. The bottom panel shows the optical density of the culture in the growth chamber during the same time period. Two examples of heat shock are shown in this time period. Examiner notes the temperature increases and decreases. Therefore it is interpreted to be a dynamic environment. In the description of Figure 1, Blaby discloses “during these heat shocks, the temperature is increased to stress the cells”. Therefore the art teaches the microbial culture is subjected to an input that applies stress (hence, a stress ramp function). The description goes on to state (same cited section):

There is a subsequent decrease in the optical density of the cultures due to heat shock”. The temperature is then rapidly decreased, allowing the cultures to recover and optical density to 

Examiner notes “growth” is monitored by measuring optical density (page 145, right column, last paragraph). Because the art teaches optical density decreases due to the increase in temperature (i.e. heat shock); the art is interpreted to disclose a stress ramp function that is overlaid on top of a culture fitness function (i.e. optical density; an output indicative of microbial growth). The art teaches temperature is increased once optical density (i.e. growth) increases gain. Therefore the art teaches increasing the amount of stress applied to the microbial culture in response to increased fitness (i.e. growth) of the culture. The art teaches the Evolugator can read optical density in the growth chamber in real time (page 146, left column, last paragraph). Because the art teaches each claimed step, claim 1 is anticipated (claim 1). Figure 1 discloses more than one optical density measurement is made. Therefore claim 2 is included in this rejection (claim 2). Blaby teaches the use of two turbidimeters to read optical density in real time ((page 146, left column, last paragraph). Because a turbidimeter measures turbidity, claim 3 is included in this rejection (claim 3). Blaby applies two heat shock treatments (Figure 1). Therefore more than one microbial stress is applied. Claim 4 is included in this rejection (claim 4). The stress comprises temperature (supra). Therefore claim 5 is included in this rejection (claim 5). The heat shock comprises an increase in temperature (supra). Therefore claim 6 is included in this rejection (claim 6). Because the art teaches the bacteria develops thermotolerance (i.e. thermal stress tolerance), it is interpreted to have a novel functionality. Therefore claim 7 is included in this rejection (claim 7). Escherichia coli (supra) is a bacterium. Therefore claim 9 is included in this rejection (claim 9). The use of the term “or” in claim 11 is interpreted to mean the claim 11).

Therefore Applicant’s Invention is anticipated as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653